NUMBER 13-18-00688-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


CHLOE HUEHLEFELD,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                          MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
         Memorandum Opinion by Chief Justice Contreras

      A jury convicted appellant Chloe Huehlefeld of murder and engaging in organized

criminal activity, and the trial court sentenced her to fifty-five years’ imprisonment. See

TEX. PENAL CODE ANN. §§ 19.02, 71.02. Huehlefeld’s court-appointed counsel has filed
an Anders brief stating there are no arguable grounds for appeal.           See Anders v.

California, 386 U.S. 738, 744 (1967). We affirm.

                                   I.     ANDERS BRIEF

       Pursuant to Anders, Huehlefeld’s court-appointed appellate counsel has filed a

brief and a motion to withdraw with this Court, stating that his review of the record yielded

no grounds of error upon which an appeal can be predicated. See id. Counsel’s brief

meets the requirements of Anders as it presents a professional evaluation demonstrating

why there are no arguable grounds to advance on appeal. See In re Schulman, 252
S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief need not

specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi–Edinburg 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim.

App. 1991) (en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014),

Huehlefeld’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court’s judgment. Counsel has informed this Court, in writing,

that counsel has: (1) notified Huehlefeld that counsel has filed an Anders brief and a

motion to withdraw; (2) provided Huehlefeld with a copy of the Anders brief and motion to

withdraw; (3) informed Huehlefeld of her rights to review the record to file a pro se

response and to seek discretionary review if this Court finds that the appeal is frivolous;

and (4) provided Huehlefeld with a form motion for pro se access to the appellate record



                                             2
with instructions to file the motion in this Court. See Anders, 386 U.S. at 744; Kelly, 436
S.W.3d at 319; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at

409 n.23. An adequate amount of time has passed, and Huehlefeld has not filed a pro

se response.

                               II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We may determine the appeal is wholly frivolous and issue an opinion

after reviewing the record and finding no reversible error. Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005). Alternatively, if we determine that arguable grounds

for appeal exist, we must remand for the appointment of new counsel to brief those issues.

Id. at 827.

       We have conducted an independent review of the record, including appellate

counsel’s brief, and find no reversible error. See Anders, 386 U.S. at 744; Garner v.

State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe, 178 S.W.3d at 826–27. We

agree with counsel that the record presents no arguably meritorious grounds for review

and the appeal is frivolous. See Garner, 300 S.W.3d at 766; Bledsoe, 178 S.W.3d at 827.

Accordingly, we affirm the judgment of the trial court.

                               III.   MOTION TO WITHDRAW

       ln accordance with Anders, Huehlefeld’s attorney has asked this Court for

permission to withdraw as counsel.       See Anders, 386 U.S. at 744; see also ln re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex.

App.—Dallas 1995, no pet.) (“[I]f an attorney believes the appeal is frivolous, he must



                                             3
withdraw from representing the appellant.                   To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous.”) (citations omitted)). We grant counsel’s

motion to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered

to send a copy of this opinion and this Court’s judgment to Huehlefeld and to advise her

of her right to file a petition for discretionary review. 1 See TEX. R. APP. P. 48.4; see also

ln re Schulman, 252 S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex.

Crim. App. 2006).



                                                                             DORI CONTRERAS
                                                                             Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of July, 2019.




        1  No substitute counsel will be appointed. Should Huehlefeld wish to seek further review of this
case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a petition for
discretionary review or file a pro se petition for discretionary review. Any petition for discretionary review
must be filed within thirty days from the date of either this opinion or the last timely motion for rehearing or
timely motion for en banc reconsideration that was overruled by the Court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals, see id.
R. 68.3 and should comply with the requirements of the Texas Rule of Appellate Procedure 68.4. See id.
R. 68.4.

                                                       4